In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00079-CR



        FELLISIA MESHAUN FORD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 15-0398X




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION
           In May 2016, Fellisia Meshaun Ford was placed on deferred adjudication community

supervision for the offenses of assault on a public servant and evading arrest in a vehicle, both

third degree felonies. 1        Subsequently, Ford pled true to two violations of her community

supervision conditions alleged in the State’s motion to adjudicate, and her plea was accepted. At

the conclusion of the hearing on the motion, the trial court found one of the alleged violations true,

revoked Ford’s community supervision, found her guilty of the original charges, and sentenced

her to nine years’ imprisonment. This appeal followed.

           Ford’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Counsel has filed a

brief pursuant to Anders v. California and has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.                     See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

            Counsel sent a copy of the clerk’s record, a copy of the reporter’s record, and a copy of

the brief to Ford, advised Ford of her right to review the record and file a pro se response, and

advised her of the deadline to file her response. This Court forwarded its order to Ford setting



1
    See TEX. PENAL CODE ANN. § 22.01(b)(1) (West Supp. 2018), § 38.04(b)(2)(A) (West 2016).

                                                         2
September 20, 2018, as the deadline for the filing of her pro se response. Ford has filed neither a

pro se response nor a motion requesting an extension of time in which to file such a response.

          In Anders cases, appellate courts “have the authority to reform judgments and affirm as

modified in cases where there is non reversible error.” Ferguson v. State, 435 S.W.3d 291, 294

(Tex. App.—Waco 2014, pet. struck) (comprehensively discussing appellate cases that have

modified judgments in Anders cases). In our review of the record in this case, we noted that

although the trial court found Ford guilty of both counts, it pronounced but one sentence of nine

years. The original judgment of conviction also reflects a single, nine-year sentence for both

counts. The Texas Penal Code requires that when a defendant “is found guilty of more than one

offense arising out of the same criminal episode prosecuted in a single criminal action, a sentence

for each offense for which he has been found guilty shall be pronounced.” TEX. PENAL CODE ANN.

§ 3.03(a) (West Supp. 2018); White v. State, 543 S.W.2d 130, 132 (Tex. Crim. App. 1976).

Further, the trial court is required to pronounce sentence orally in the defendant’s presence. TEX.

CODE CRIM. PROC. ANN. art. 42.03, § 1(a) (West 2018); Taylor v. State, 131 S.W.3d 497, 500 (Tex.

Crim. App. 2004); Ex parte Madding, 70 S.W.3d 131, 135 (Tex. Crim. App. 2002). “[I]t is the

pronouncement of sentence that is the appealable event, and the written sentence or order simply

memorializes it and should comport therewith.” Madding, 70 S.W.3d at 135 (quoting Coffey v.

State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998)). Further, when the trial court fails to

pronounce sentence on a charged offense, an appellate court is without jurisdiction to hear an

appeal on that conviction. See Thompson v. State, 108 S.W.3d 287, 293 (Tex. Crim. App. 2003);

White, 543 S.W.2d at 132; Keys v. State, 340 S.W.3d 526, 529 (Tex. App.—Texarkana 2011,

order).
                                                 3
         In this case, since the trial court pronounced a sentence on an offense, we originally had

jurisdiction over one of the convictions, but did not have jurisdiction over the conviction for which

a sentence was not pronounced. See White, 543 S.W.2d at 132. However, since the trial court

found Ford guilty of both offenses and pronounced only one sentence, we were unable to determine

which conviction received the sentence. In Keys, the trial court failed to pronounce sentence on

the charged offense. This Court declined to dismiss Keys’ appeal for lack of jurisdiction. Instead,

we abated the matter to the trial court to orally pronounce sentence in Keys’ presence in reliance

on Rule 44.4 of the Texas Rules of Appellate Procedure, finding that “Rule 44.4 directs us, in this

circumstance in which the error can be corrected by the trial court, not to dismiss, but first to direct

that the trial court take the corrective action and then, once the error has been corrected, to address

the other issues on appeal.” 2 Keys, 340 S.W.3d at 529 (citing TEX. R. APP. P. 44.4).

         We abated this case to the trial court to orally pronounce guilt and a sentence in each count

in Ford’s presence and to enter a new judgment of conviction reflecting the date sentence was

imposed as the date the trial court orally pronounced guilt and orally imposed sentence in each




2
Rule 44.4 provides:

                 (a)        Generally. A court of appeals must not affirm or reverse a judgment or dismiss
         an appeal if:

                           (1)      the trial court’s erroneous action or failure or refusal to act prevents the
                  proper presentation of a case to the court of appeals; and

                            (2)      the trial court can correct its action or failure to act.

                   (b)       Court of Appeals Direction if Error Remediable. If the circumstances described
         in (a) exist, the court of appeals must direct the trial court to correct the error. The court of appeals
         will then proceed as if the erroneous action or failure to act had not occurred.

TEX. R. APP. P. 44.4.
                                                             4
count. We have received a supplemental reporter’s record and a supplemental clerk’s record

showing that on December 5, 2018, the trial court held a hearing in Ford’s presence in which it

pronounced Ford guilty of assault on a public servant and of evading arrest with a vehicle and

assessed punishment of nine years’ imprisonment on each count, with the sentences to run

concurrently.

         With the receipt of the supplemental record in this case, we have reviewed the entire

appellate record and have independently determined that no reversible error exists. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders context, once we determine

that the appeal is without merit, we must affirm the trial court’s judgment. See id.

         We affirm the trial court’s judgment. 3




                                                                 Bailey C. Moseley
                                                                 Justice

Date Submitted:             December 6, 2018
Date Decided:               December 20, 2018

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
she must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                            5